Exhibit 10.1


Term Sheet re Transaction Expense Advance


Transaction:
 
SRKP 15, Inc., prior to the Reverse Merger referred to below, will directly fund
certain fees and expenses on behalf of the Borrower in advance of and for the
purpose of facilitating the Reverse Merger transaction.
 
Lender:
 
SRKP 15, Inc., a Delaware corporation (“SRKP 15”).
 
Borrower:
 
Baoqing Non-GM Organic Food Co. Ltd. (the “Company”).
Amount:
 
Up to $315,000, but in no event greater than the total Qualified Expenses
actually incurred by the Company prior to the closing of the Reverse Merger
transaction.
 
Qualified Expenses:
 
Qualified Expenses shall include (a) accounting and audit fees and expenses
related to the auditing of the Company’s 2005, 2006 and 2007 financial
statements, including the initial retainer and other billable amounts incurred
by the Company until the closing of the Reverse Merger, (b) an accounting and
consulting services retainer of up to $15,000, and (c) the initial retainers for
the Company’s U.S. and PRC counsel. Except as specified above, Qualified
Expenses shall not include fees or expenses related to ordinary bookkeeping,
preparation of SEC filings, SEC review, legal fees unrelated to the Reverse
Merger, or other similar matters.
 
Disbursement of Funds:
 
Qualified Expenses will be directly funded by SRKP 15 as incurred by the
Company, according to the terms described herein.
 
Repayment Terms:
 
Funds disbursed under this facility will be promptly repayable to SRKP 15 (a)
upon closing of the Reverse Merger, or (b) upon termination of the Reverse
Merger transaction if such termination was due to the Company’s (i) failure to
satisfy due diligence investigations of the placement agent or underwriter, (ii)
failure to provide proper legal opinions necessary to close the Reverse Merger,
or (iii) ineligibility to close the Reverse Merger for any other reason.
 
Funds disbursed under this facility shall not be repayable to SRKP 15 in the
event that the Reverse Merger transaction is terminated due to failure or fault
of the placement agent or underwriter.
 
Compensation:
 
SRKP 15 will retain three percent (3%) warrants in the Reverse Merger as
compensation for the advance.
 
Reverse Merger:
 
Pursuant to the terms and conditions contained in a separate Share Exchange
Agreement, the Company will merge with and become a wholly owned subsidiary of
SRKP 15. Concurrent with the closing of the share exchange transaction, SRKP 15
will close a private placement of common stock. The concurrent share exchange
and private placement transactions shall be defined as the “Reverse Merger” for
purposes of this term sheet.
 


--------------------------------------------------------------------------------




Share Exchange
Agreement:
 
The terms and conditions of this Auditing Advance shall be incorporated into a
binding Share Exchange Agreement, which must be executed by SRKP 15 and the
Company prior to disbursement of funds under this facility.
 



AGREED AND SIGNED UPON January 22, 2008
   
By:
/s/ Mr. Long Zhao
 
     Mr. Long Zhao
 
     Director, Baoqing Non-GM Organic Food Co. Ltd.
   
By:
/s/ Mr. Richard Rappaport
 
     Mr. Richard Rappaport
 
     President, SRKP 15


2

--------------------------------------------------------------------------------


 